Citation Nr: 1703339	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-33 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Matthew Brownfield, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected back disability has not resulted in ankylosis or intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent rating for lumbosacral strain with degenerative arthritis have not been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify has been met.  See March 2010 VCAA correspondence.  The agency of original jurisdiction readjudicated the Veteran's appeal, most recently in June 2016.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Circuit Court has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA has also met the duty to assist the Veteran in the development of the increased evaluation claim decided herein.  The Veteran's post-service VA treatment records, SSA records, and his statements are of record.  VA spine examinations were obtained in January 2007, August 2009, and November 2015 to determine the nature and extent of the Veteran's low back disability.  The findings contained in these examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   In this regard, the VA examiners interviewed the Veteran and prepared written reports that discussed the nature and severity of his lumbosacral strain.  Accordingly, the above-cited VA examinations are sufficient so as to facilitate an informed assessment of the Veteran's lumbar strain throughout the appeal period.

The Board notes that the Veteran's most recent VA examination regarding his lumbosacral spine is now over a year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran has made no statement regarding a worsening of his back disability since the examination and there is no other objective evidence indicating that there has been a material change in the severity of the disability.  Accordingly, the Board finds it unnecessary to remand the claim for an additional examination.

Additionally, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the United States Court of Appeals for Veterans Claims (Court) held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id., at 8.  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.  However, as will be further explained below, the Veteran is already in receipt of a 40 percent disability evaluation under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for the entire appeal period.  38 C.F.R. § 4.71a (2016).  The only way he may receive a higher schedular rating under the General Rating Formula is by demonstrating unfavorable ankylosis of the thoracolumbar spine (meaning the low back is fixed either in flexion or extension) or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Note (5).  Thus, as the General Rating Formula criteria for evaluations in excess of 40 percent do not involve assessment of range of motion, a remand of this claim in order to obtain a current examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

Thus, the Board finds that VA has fully satisfied the duties to notify and assist with respect to the increased rating claim adjudicated herein.  

II. Increased Rating for Spine Disability 

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim adjudicated herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, such as here, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2016).

VA must assess the level of disability and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 11 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim for an increased rating was filed until VA makes a final decision on the claim.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Here, in a March 2007 rating decision, the RO continued the Veteran's 40 percent disability rating  in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2016).  The first four numbers reflect the diagnosed disability.  The four numbers after the hyphen identify the criteria used to evaluate that disability.

Diagnostic Code 5242 for degenerative arthritis of the spine refers to Diagnostic Code 5003 for degenerative arthritis.  Under this code, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  However, in this case, the Veteran's limitation of motion is compensable.  Accordingly, it is beneficial to the Veteran to evaluate his disability under Diagnostic Code 5237 for lumbosacral strains.  

Back disabilities, such as lumbosacral strains, are rated under either the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula, a 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Alternatively, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

The evidence of record does not appear to show that the Veteran has experienced any IVDS in his lumbar spine.  To the contrary, at the November 2015 VA examination, the examiner specifically found that the Veteran did not have IVDS.  There is also no evidence showing that the Veteran has been prescribed any bed rest to treat his lumbar spine disability during the course of his appeal.  There is no contention to the contrary.

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine.

The Veteran's treatment records show that he has consistently complained of low back pain with decreased range of motion due to pain and weakness.  He has undergone trigger point injections and uses a TENS unit for relief.  

In January 2007, the Veteran was afforded a VA examination to evaluate his lumbar spine disability.  He complained of sharp and dull low back pain which occasionally radiates down the back of the right leg to the knee.  He stated that the pain is constant despite twice daily use of Motrin and use of a TENS unit.  He had received physical therapy in the past and taken narcotic pain pills previously.  The Veteran reported partial relief with Motrin and occasionally from ibuprofen.  The stated that he has flare-ups once per month that last a couple of days.  During flare-ups, he will use a hot tub and rest, but he does not increase his medications.  He thought flare-ups were caused by increased walking.  He complained of stiffness and weakness of the low back.  He denied bowel and bladder problems.  He has not undergone any back surgery.  He walked unaided but did use a cloth and plastic lumbosacral corset.  He was independent in his activities of daily living.  He was unemployed and living alone.  He reported increased low back pain if he stands in one position for more than 40 minutes, walks for more than one-half block, or sits in one position for more than one-half hour.  The back pain was increased by bending over.  He noted that he was able to walk at most about one block in about 5 to 10 minutes.  He denied any incapacitating episodes in the previous year where he was ordered to complete bed rest by a physician.  

On examination, there was a slight loss of the normal lumbar lordosis but no otherwise abnormal curvatures, deformities, or asymmetry.  There was para lumbar vertebral muscle spasm and tenderness but no objective signs of weakness or painful motion.  Range of motion testing revealed forward flexion to 15 degrees with pain but he was able to proceed to 30 degrees.  Extension was normal at 30 degrees with normal left and right lateral flexion and left and right lateral rotation to 30 degrees with pain.  On repetition, there was no evidence of decreased range of motion.  There were good pulses and no peripheral edema of the legs.  Neurological examination revealed no atrophy or fasciculation present.  Sensation to light touch and pin prick was intact in the lower extremities with normal deep tendon reflexes.  Straight leg raise was "questionably positive" at 30 degrees.  The examiner found no objective evidence of radiculopathy and indicated that the Veteran's complaints were exaggerated compared to the minor clinical findings.  

At the VA examination in August 2009, the Veteran reported progressively worsening pain in his low back and fatigue, decreased motion, stiffness, weakness, spasms, and constant, sharp pain.  He denied incapacitating episodes but noted use of corrective shoes, orthotic inserts, and a cane.  He indicated he was able to walk more than a quarter of a mile but less than 1 mile.  On examination, no abnormal spinal curvature was noted, but spasm, guarding, and pain with motion of the thoracolumbar spine were shown.  However, there was no atrophy, tenderness, or weakness.  Range of motion testing revealed forward flexion to 36 degrees, extension to negative 10 degrees, right and left lateral flexion to 30 degrees, right and left lateral rotation to 25 degrees, and objective evidence of pain on active range of motion.  There was no additional loss of range of motion on repetition.  The Veteran's usual occupation was telemarketing but he was not employed.  He reported that his lower lumbar spine pain had severe effects on his usual activities, including chores, shopping, and exercising.  The examiner noted that the Veteran was experiencing relatively severe debility from his lumbosacral strain. 

During the VA examination in November 2015, the examiner noted the Veteran's lumbosacral spine strain with degenerative arthritis of the spine.  The Veteran reported flare-ups of back pain in cold weather but denied functional loss or impairment of the spine.  Range of motion testing revealed flexion to 45 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees and right and left lateral rotation to 20 degrees.  The examiner indicated that pain was noted on examination but that it did not result in functional loss.  There was objective evidence of localized tenderness or pain on palpation of the joint.  There was no loss of range of motion on repetition.  The Veteran reported that pain limits his functional ability with flare ups, but was unable to report the loss of range of motion without speculating.  There was tightness of lumbar paraspinal muscles on palpation, or spasming and guarding.  Muscle strength testing was normal and there was no evidence of atrophy.  The Veteran's reflexes were normal and there was no evidence of radiculopathy or other neurologic abnormalities.  There was also no evidence of ankylosis.  The Veteran did not have intervertebral disc syndrome and did not report use of any assistive devices.  The examiner found that the Veteran's thoracolumbar spine condition impacts his ability to work due to increased pain and stiffness with flare-ups that precludes prolonged standing and walking.           

The criteria for an evaluation greater than 40 percent, are not met or more nearly approximated at any time during this period.  Neither the medical nor lay evidence indicates that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or range of motion findings reflecting that there is no ankylosis.  The examination reports repeatedly indicate that the Veteran retains an active, albeit limited, range of motion.  A rating higher than 40 percent based on ankylosis is therefore not warranted.  In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An increased evaluation is not warranted under Diagnostic Code 5242-5237.

Further, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

There is additionally no evidence of associated neurological impairments warranting separate disability compensation.

The Board has considered the Veteran's contentions that his back disability warrants a higher disability rating.  In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his back disabilities, such as pain and weakness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his service-connected disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's spine disability has been demonstrated by the medical evidence that existed at that time.  The medical findings directly address the criteria under which the Veteran's disability is evaluated.   As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

In evaluating the Veteran's increased rating claim, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board finds that there is no evidence that the Veteran's service-connected low back disability has presented such an unusual or exceptional disability picture at any time during the appeal period so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2016).  The Board acknowledges the Veteran's complaints that his spine disability interferes with his ability to work.  However, the Board finds that his symptoms have been adequately addressed by the assigned rating criteria.  The Veteran's service-connected back disability is manifested by signs and symptoms such as weakness and pain, which impairs his ability to stand or walk for prolonged periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The criteria of the applicable rating schedule as contained in 38 C.F.R. § 4.71a provide disability ratings on the basis of limitation of functional use.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased endurance and interference with standing and weight bearing.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board also notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has finally considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects that the Veteran's claim for TDIU was denied by the RO in a September 2010 rating decision and that he was sent a Statement of the Case in June 2016, to which he did not respond.  The Veteran did not formally appeal this decision.  Nothing in Rice suggests that the Veteran's disagreement with a decision on an increased rating claim must be read to also include a disagreement with the denial of TDIU.  Consequently, the Board declines to apply Rice and take jurisdiction over a TDIU claim. 


(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 40 percent for the Veteran's service-connected lumbosacral strain with degenerative arthritis is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


